DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 15 July 2022 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 11 and 18-19, it is unclear how a flow speed is associated with a flow rate. The disclosure does not provide guidance for this claimed association.

Claim Rejections - 35 USC § 102
Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2004/0168742) (“Kim”).
Claim 1: determining that a door (22) of a transport carrier (20) on a load port (302) associated with an interface tool (316) has been opened;
causing, based on determining that the door has been opened, a closed gas circulation system to provide a supply flow of a gas from a sealed plenum (above 374a) to a chamber (304b) of the interface tool through a fan filter unit (FFU) inlet of the interface tool (370/374/etc.; paragraphs [0065]/[0070]); 
forming, using an air-flow rectifier in the chamber, a laminar flow of the gas in the chamber from the supply flow (paragraphs [0061]/[0062]); 
transferring, using a wafer transport tool (306) in the chamber, a wafer (paragraph [0004]) between the transport carrier and a semiconductor processing tool through the chamber (FIG. 2, 220/230/etc.);
using the laminar flow of the gas in the chamber, and a return vent (342/304c; It is noted that a vent is an aperture for gas to pass through. There is not necessarily a gas pump at a vent.) located below at least one of the wafer transport tool or the air-flow rectifier (342/304c below 306 in FIG. 1), to remove contaminants in the chamber while transferring the wafer (FIG. 1; paragraphs [0048]-[0050]/etc.);
Claim 2: wherein transferring the wafer between the transport carrier and the semiconductor processing tool comprises: transferring the wafer from the transport carrier to the semiconductor processing tool through the chamber (paragraph [0042]);
Claim 6. The method of claim 1, wherein automatically causing the closed gas circulation system to provide the supply flow of the gas from the sealed plenum to the chamber comprises: causing one or more circulation fans (344) in the sealed plenum to provide the supply flow of the gas from the sealed plenum to the chamber;
Claim 7: wherein transferring the wafer between the transport carrier and the semiconductor processing tool comprises: transferring the wafer from the semiconductor processing tool to the transport carrier through the chamber (FIG. 1; paragraphs [0048]-[0050]/etc.).

Claim Rejections - 35 USC § 103
Claims 8-9, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura et al. (US 2018/0148834) (“Kamimura”) in view of Kusama et al. (US 2019/0375587) (“Kusama”).

    PNG
    media_image1.png
    820
    783
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    613
    701
    media_image2.png
    Greyscale

        Kamimura					Current Application
Kamimura discloses:
Claim 8: a chamber (12); a wafer transport tool (124) in the chamber; and a closed gas circulation system comprising: a sealed plenum external to the chamber and at least partially surrounding the chamber (FIG. 6); an air-flow rectifier (166; vertical lines in 166 indicated rectifier) to collimate a supply flow of a gas from the sealed plenum into the chamber (FIG. 6); a vacuum pump to cause the gas to flow downward in the chamber to collect contaminants in the chamber (178; fans create partial vacuum at intake); a return vent (FIG. 6; 152/168B; It is noted that a vent is an aperture for gas to pass through. There is not necessarily a gas pump at a vent.) located below the wafer transport tool (152/168B below 124) 
Claim 15: collimating, using an air-flow rectifier (166; vertical lines in 166 indicated rectifier) in the chamber, the supply flow of the gas to form a laminar flow of the gas in the chamber (paragraph [0043], “smooth flow”); 
causing, using one or more vacuum pumps of the closed gas circulation system (178; fans create partial vacuum at intake), the laminar flow of the gas to flow downward in the chamber through a return vent (FIG. 6; 152/168B; It is noted that a vent is an aperture for gas to pass through. There is not necessarily a gas pump at a vent.) located below the air-flow rectifier (152/168B below 166), 
wherein the gas collects contaminants in the chamber as the gas flows downward in the chamber toward the return vent (FIG. 6);
Claim 16: wherein the FFU inlet filters the contaminants from the gas (“cleaning mechanism 166”);
Claim 20: wherein the gas comprises: an extreme clean dry air (XCDA) gas, or a nitrogen (N2) gas (“N2 gas”).

Kamimura does not directly show:
Claim 8: a return vent, including a plurality of zones each having different sized apertures through the return vent, to facilitate a laminar flow of the gas downward in the chamber;
Claim 9: wherein a size of the apertures increases across the plurality of zones from a first side of the chamber to a second side of the chamber opposing the first side to facilitate the laminar flow of the gas downward into the chamber;
Claim 15: causing, using a first set of circulation fans included in a sealed plenum of a closed gas circulation system of an interface tool, a return flow of a gas to flow from a chamber of the interface tool to the sealed plenum; 
causing, using a second set of circulation fans included in the sealed plenum, a supply flow of the gas to flow from the sealed plenum to the chamber through a fan filter unit (FFU) inlet;
Claim 17: wherein the return vent includes a plurality of zones; wherein each of the plurality of zones includes respective pluralities of apertures through which the gas flows into the return flow; and wherein each of the respective pluralities of apertures includes a different aperture size to facilitate the laminar flow of the gas.

Kusama shows a similar device having:
Claim 8: a return vent, including a plurality of zones each having different sized apertures through the return vent, to facilitate a laminar flow of the gas downward in the chamber (FIG. 4B, 13c);
Claim 9: wherein a size of the apertures increases across the plurality of zones from a first side of the chamber to a second side of the chamber opposing the first side to facilitate the laminar flow of the gas downward into the chamber (top side and bottom side);
Claim 15: causing, using a first set of circulation fans included in a sealed plenum of a closed gas circulation system of an interface tool, a return flow of a gas to flow from a chamber of the interface tool to the sealed plenum; 
causing, using a second set of circulation fans included in the sealed plenum, a supply flow of the gas to flow from the sealed plenum to the chamber through a fan filter unit (FFU) inlet (set of circulation fans CF and 14);
Claim 17: wherein the return vent includes a plurality of zones; wherein each of the plurality of zones includes respective pluralities of apertures through which the gas flows into the return flow; and wherein each of the respective pluralities of apertures includes a different aperture size to facilitate the laminar flow of the gas (FIG. 4B, 13c);
for the purpose of creating a sufficiently strong gas flow for the fans to work efficiently (paragraph [0026]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura as taught by Kusama and include Kusama’s similar device having:
Claim 8: a return vent, including a plurality of zones each having different sized apertures through the return vent, to facilitate a laminar flow of the gas downward in the chamber;
Claim 9: wherein a size of the apertures increases across the plurality of zones from a first side of the chamber to a second side of the chamber opposing the first side to facilitate the laminar flow of the gas downward into the chamber;
Claim 15: causing, using a first set of circulation fans included in a sealed plenum of a closed gas circulation system of an interface tool, a return flow of a gas to flow from a chamber of the interface tool to the sealed plenum; 
causing, using a second set of circulation fans included in the sealed plenum, a supply flow of the gas to flow from the sealed plenum to the chamber through a fan filter unit (FFU) inlet;
Claim 17: wherein the return vent includes a plurality of zones; wherein each of the plurality of zones includes respective pluralities of apertures through which the gas flows into the return flow; and wherein each of the respective pluralities of apertures includes a different aperture size to facilitate the laminar flow of the gas;
for the purpose of creating a sufficiently strong gas flow for the fans to work efficiently.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim. Kim discloses all the limitations of the claims as discussed above.
Kim does not directly show:
Claim 3: determining, after the wafer has been transferred between the transport carrier and the semiconductor processing tool, that the door of the transport carrier has been closed; and causing, based on determining that the door has been closed, the closed gas circulation system to stop providing the supply flow of the gas from the sealed plenum to the chamber.
Kim shows a similar device having:
Claim 3: determining, after the wafer has been transferred between the transport carrier and the semiconductor processing tool, that the door of the transport carrier has been closed; and causing, based on determining that the door has been closed, the closed gas circulation system to stop providing the supply flow of the gas from the sealed plenum to the chamber (paragraphs [0065]/[0070], “For example, when the door 22 of the FOUP 20 is opened by the door opener 310, the control unit 390 increases the flow rate of the purge gas from the gas supply unit 320 and decreases the flow rate of the purge gas circulated through the gas circular pipe 342.” The decrease in flow rate may go to zero, or stop. The door is disclosed to close.);
for the purpose of stopping gas flow that could damage chamber due to undue exposure to any contaminants in the gas flow. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Kim and include Kim’s similar device having:
Claim 3: determining, after the wafer has been transferred between the transport carrier and the semiconductor processing tool, that the door of the transport carrier has been closed; and causing, based on determining that the door has been closed, the closed gas circulation system to stop providing the supply flow of the gas from the sealed plenum to the chamber;
for the purpose of stopping gas flow that could damage chamber due to undue exposure to any contaminants in the gas flow.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Koshti et al. (US 2015/0045961) (“Koshti”). Kim discloses all the limitations of the claims as discussed above.
Kim does not directly show:
Claim 4: determining, using a controller and based on sensor data received from a relative humidity sensor of the closed gas circulation system, that a relative humidity in the chamber does not satisfy a relative humidity threshold; and adjusting, using the controller and based on determining that the relative humidity in the chamber does not satisfy the relative humidity threshold, a flow speed of the laminar flow of the gas in the chamber to satisfy the relative humidity threshold.
Koshti shows a similar device having:
Claim 4: determining, using a controller and based on sensor data received from a relative humidity sensor of the closed gas circulation system, that a relative humidity in the chamber does not satisfy a relative humidity threshold; and adjusting, using the controller and based on determining that the relative humidity in the chamber does not satisfy the relative humidity threshold, a flow speed of the laminar flow of the gas in the chamber to satisfy the relative humidity threshold (paragraphs [0045]-[0046]);
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer (paragraph [0019]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim as taught by Koshti and include Koshti’s similar device having:
Claim 4: determining, using a controller and based on sensor data received from a relative humidity sensor of the closed gas circulation system, that a relative humidity in the chamber does not satisfy a relative humidity threshold; and adjusting, using the controller and based on determining that the relative humidity in the chamber does not satisfy the relative humidity threshold, a flow speed of the laminar flow of the gas in the chamber to satisfy the relative humidity threshold;
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Koshti and Sato et al. (US 2010/0112225) (“Sato”). Kim discloses all the limitations of the claims as discussed above.
Kim does not directly show:
Claim 5: wherein adjusting the flow speed comprises: adjusting, using the controller and based on sensor data received from an anemometer of the closed gas circulation system, a butterfly damper position of a vacuum pump included in the closed gas circulation system to adjust the flow speed.
Sato shows a similar device having:
Claim 5: wherein adjusting the flow speed comprises: adjusting, using the controller and based on sensor data received from an anemometer of the closed gas circulation system (paragraphs [0179]/[0211]), a butterfly damper position of a vacuum pump included in the closed gas circulation system to adjust the flow speed (paragraph [0060]);
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim and Koshti as taught by Sato and include Sato’s similar device having:
Claim 5: wherein adjusting the flow speed comprises: adjusting, using the controller and based on sensor data received from an anemometer of the closed gas circulation system, a butterfly damper position of a vacuum pump included in the closed gas circulation system to adjust the flow speed;
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Kusama and Sato. Kamimura discloses all the limitations of the claims as discussed above.
Kamimura does not directly show:
Claim 18: determining, using a controller and based on sensor data received from an anemometer of the closed gas circulation system, that a flow speed of the laminar flow of the gas in the chamber is not within a flow speed range; and adjusting, using the controller and based on determining that the flow speed is not within the flow speed range, a negative pressure differential in the chamber such that the flow speed is adjusted to be within the flow speed range.
Sato shows a similar device having:
Claim 18: determining, using a controller and based on sensor data received from an anemometer of the closed gas circulation system, that a flow speed of the laminar flow of the gas in the chamber is not within a flow speed range (paragraphs [0179]/[0211]); and adjusting, using the controller and based on determining that the flow speed is not within the flow speed range, a negative pressure differential in the chamber such that the flow speed is adjusted to be within the flow speed range (paragraph [0060]);
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura and Kusama as taught by Sato and include Sato’s similar device having:
Claim 18: determining, using a controller and based on sensor data received from an anemometer of the closed gas circulation system, that a flow speed of the laminar flow of the gas in the chamber is not within a flow speed range; and adjusting, using the controller and based on determining that the flow speed is not within the flow speed range, a negative pressure differential in the chamber such that the flow speed is adjusted to be within the flow speed range;
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Kusama and Ko et al. (US 2019/0374985) (“Ko”). Kamimura discloses all the limitations of the claims as discussed above.
Kamimura does not directly show:
Claim 10: wherein the vacuum pump is configured to generate a negative pressure differential in the chamber in a range of approximately -0.1 Pascals to approximately -10 Pascals.
Ko shows a similar device having:
Claim 10: wherein the vacuum pump is configured to generate a negative pressure differential in the chamber in a range of approximately -0.1 Pascals to approximately -10 Pascals (paragraph [0020]);
for the purpose of minimizing the interaction of an environment external to a manufacturing enclosure with the internal enclosure environment (abstract). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura and Kusama as taught by Ko and include Ko’s similar device having:
Claim 10: wherein the vacuum pump is configured to generate a negative pressure differential in the chamber in a range of approximately -0.1 Pascals to approximately -10 Pascals;
for the purpose of minimizing the interaction of an environment external to a manufacturing enclosure with the internal enclosure environment.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Kusama and Sato. Kamimura discloses all the limitations of the claims as discussed above.
Kamimura does not directly show:
Claim 12: wherein the closed gas circulation system further comprises: one or more sensors to obtain sensor data associated with one or more operating parameters of the closed gas circulation system; and a controller to: receive the sensor data; and adjust at least one of the one or more operating parameters based on the sensor data;
Claim 13: wherein the one or more sensors comprise at least one of: a pressure sensor, a flow rate meter, a relative humidity sensor, an oxygen sensor, or an anemometer.
Sato shows a similar device having:
Claim 12: wherein the closed gas circulation system further comprises: one or more sensors to obtain sensor data associated with one or more operating parameters of the closed gas circulation system; and a controller to: receive the sensor data; and adjust at least one of the one or more operating parameters based on the sensor data (paragraphs [0179]/[0211]/[0060]);
Claim 13: wherein the one or more sensors comprise at least one of: a pressure sensor, a flow rate meter, a relative humidity sensor, an oxygen sensor, or an anemometer (anemometer, paragraphs [0179]/[0211]);
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura and Kusama as taught by Sato and include Sato’s similar device having:
Claim 12: wherein the closed gas circulation system further comprises: one or more sensors to obtain sensor data associated with one or more operating parameters of the closed gas circulation system; and a controller to: receive the sensor data; and adjust at least one of the one or more operating parameters based on the sensor data;
Claim 13: wherein the one or more sensors comprise at least one of: a pressure sensor, a flow rate meter, a relative humidity sensor, an oxygen sensor, or an anemometer;
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamimura in view of Kusama and Koshti. Kamimura discloses all the limitations of the claims as discussed above.
Kamimura does not directly show:
Claim 14: wherein the sealed plenum is sealed to prevent mixing of the gas with external air of an environment in which the interface tool is located to satisfy at least one of: a relative humidity threshold for the gas, or an oxygen concentration threshold for the gas.
Koshti shows a similar device having:
Claim 14: wherein the sealed plenum is sealed to prevent mixing of the gas with external air of an environment in which the interface tool is located to satisfy at least one of: a relative humidity threshold for the gas, or an oxygen concentration threshold for the gas (paragraphs [0045]-[0046]);
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer (paragraph [0019]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kamimura and Kusama as taught by Koshti and include Koshti’s similar device having:
Claim 14: wherein the sealed plenum is sealed to prevent mixing of the gas with external air of an environment in which the interface tool is located to satisfy at least one of: a relative humidity threshold for the gas, or an oxygen concentration threshold for the gas;
for the purpose of avoiding adverse wafer properties prematurely and/or after processing the wafer from the environment around the wafer.

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Re. Claim 1, 342/304c below 306 in FIG. 1.
Re. Claim 8, 152/168B below 166.
Re. Claim 15, 152/168B below 166.
It is noted that a vent is an aperture for gas to pass through. There is not necessarily a gas pump at a vent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652